UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6650


WILLIAM E. ALTON, III,

                Plaintiff - Appellant,

          v.

WARDEN; OFFICER JOHNSON; OFFICER A. SMITH; CAPTAIN WOODS;
SECURITY CHIEF ALLEN GANG; LIEUTENANT BELL; OFFICER TAYLOR;
SERGEANT E. SMITH; OFFICER DOWER, (female); OFFICER WEST;
MAJOR ROBERTSON; LIEUTENANT MOSBY; SERGEANT NELSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   William M. Nickerson, Senior District
Judge. (8:12-cv-01164-WMN)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Alton, III, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William E. Alton, III, appeals the district court’s

orders denying relief on his complaint alleging violations of 42

U.S.C. § 1983 (2006), the Americans with Disabilities Act, and

the Rehabilitation Act, and granting in part and denying in part

his motion to alter or amend judgment.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          Alton v. Warden, No.

8:12-cv-01164-WMN (D. Md. filed Mar. 19, 2013, entered Mar. 20,

2013; filed Apr. 17, 2013, entered Apr. 18, 2013).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2